Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ amendment filed March 17, 2021 is acknowledged.  Claim 3 is deleted.  Claim 1 is amended.  Claim 6 is withdrawn. Now, Claims 1-2, 4-5 and 7-10 are pending for consideration.

2.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

Claim Objections
3.	Claims 1-2, 4-5 and 7-10 are objected to because of the following informalities:  
	In Claim 1 (line 4), should “R2R22SiO1/2” be -- R1R22SiO1/2 -- as shown in the specification at [0011]? If it is true, then, Applicant is advised to remove “and at least one unit selected from R1R2SiO2/2 and R2R22SiO1/2” because it is redundant as now the instant claim recites “comprising at least one R1R2SiO2/2 unit and optional R1R22SiO1/2”. 
	In Claim 1 (line 6), Applicant is advised to replace “R’R2SiO2/2 and R’R22SiO1/2” with -- R1R2SiO2/2 and R1R22SiO1/2 -- as shown in the specification at [0017].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claims 1-2, 4-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 1 (line 4), “at least one unit selected from R1R2SiO2/2 and R2R22SiO1/2 units” causes confusion because R1R2SiO2/2 unit is not optional. 

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-2, 4-5 and 8-10 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Kusunoki (US 2017 0114220).
	For Claims 1, 4-5 and 8-10, Kusunoki discloses an addition-curable silicone resin composition for encapsulating an LED, which comprises A) an organopolysiloxane containing an alkenyl group, an aryl group and an alkoxy or a hydroxyl group, B) an organohydrogenpolysiloxane, C) an another organohydrogenpolysiloxane and D) a catalytic amount of a hydrosilylation catalyst. ([0014]-[0018] and [0073]) Suitable A) can be compounds (A-5) and (A-6) described at [0086]-[0090], which do not contain any SiO4/2 unit. The aryl groups constitute 33 mol% and 41 mol% in compounds A-5) and (A-6), respectively. The Si-H/Si-alkenyl ratio is described at [0036]. For Claim 2, the foregoing A) also reads on Applicant’s (D). 

9.	Claim 7 (to the extent of the elected species) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Kusunoki does not teach or fairly suggest Applicant’s component (B) of formula (4) that is free of hydroxyl or alkoxy groups.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



klp
May 8, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765